Citation Nr: 1801029	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-29 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.T.




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1982 to January 1984.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2010 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO) denied entitlement to service connection for posttraumatic stress disorder (PTSD), bipolar disorder and a cervical spine disability (claimed as a neck injury).  

The Board notes that the Veteran has had diagnoses of numerous psychiatric disorders over the years, including PTSD, bipolar disorder, and anxiety disorder.  It is unclear from the record as to which symptoms are attributable to which diagnosis.  As such, the Board will consider all of the symptomatology contained in the evidence and will consider the claim as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).


FINDINGS OF FACT

1.  The probative evidence of record does not establish a nexus between the Veteran's current cervical spine disability and his in-service occurrence.

2.  The Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, which is corroborated by evidence of experience of personal trauma due to assault while in service, and it is at least as likely as not that his acquired psychiatric disorder is due to the personal trauma he experienced during service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1110 (2012); 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Cervical Spine Disability

The Veteran contends that his cervical spine disability is due to his period of service.  Specifically, the Veteran asserts that his current disability was due to a neck injury during service.

Turning to the evidence, the record indicates that the Veteran was treated for neck pain from at least 2008.  In September 2010, Veteran was afforded a VA examination.  The examiner reported diagnoses of degenerative disc disease and cervical dystonia.  Therefore, the Veteran has a current diagnosis, and the first element of service connection has been met. 

Turning to the second element of service connection, a May 1982 service treatment record indicates that the Veteran reported to an Army clinic with complaints of neck pain due to training.  The examiner noted muscle spasm of the para spinal muscle.  The record also indicates that in January 1983, an Army examiner reported that the Veteran had a chief complaint of neck injury with a duration of one week.  The examiner noted muscle spasm of the para spinal muscle.  Both records show an assessment of myalgia and muscle spasm.  Therefore, the second element of an in-service occurrence has been established.

Turning to the third element of service connection, a nexus between the in-service occurrence and the current diagnosis must be established.  

In an August 2008 VA medical record, the Veteran reported to a VA physician for review of an MRI.  The examiner noted that the Veteran had been involved in a motor vehicle accident in May 2008.  The examiner reported that the Veteran's chief complaint was neck, back and shoulder pain and numbness.  The Veteran reported that his neck still sent shock waves down his arms.  The examiner found MRI impressions of degenerative disc disease and chronic degenerative changes in the lower thoracic spine.  The examiner also found early desiccation in the disc spaces at L3-L4 and L4-L5.  The examiner noted bulging of the annulus and facet hypertrophy at L4-L5 with no focal disc protrusion or high grade spinal canal stenosis.  The examiner further noted degenerative disc disease and chronic degenerative changes at C5-C6 with broad-based disc protrusion causing encroachment on the neural exit foramen bilaterally.

In a May 2009 VA medical record, an examiner stated that the Veteran had a primary diagnosis of neck pain and cervical radiculopathy.  The examiner noted the reported mechanism of injury as collision on driver's side door with concussion and knot on left side of head. 

In September 2010, the Veteran was afforded a VA examination.  The examiner reported MRI impression of degenerative disc disease and chronic degenerative changes at C5-C6 with broad-based disc protrusion causing encroachment on the neural exit foramen bilaterally.

The examiner determined that the Veteran had degenerative disc disease and cervical dystonia.  The examiner stated that the medical record was reviewed.  As part of the reasoning behind the medical opinion, the examiner explained that the military records had minimal physical examination findings, no diagnostic studies, and illegible treatment plan.  The examiner noted that, additionally, the Veteran experienced a motor vehicle accident in 2008 which resulted in a stiff neck, and the medical record available for review showed treatment for the neck beginning in 2009.  Therefore, the examiner determined that it was less likely as not that the Veteran's current cervical spine disability was caused by or a result of his neck injury in service.

In an August 2017 Board hearing, the Veteran stated that that his military records show a May 1982 service treatment record that indicates that the Veteran reported to an Army clinic with complaints of neck pain due to training.  The Veteran stated that the examiner noted muscle spasm of the para spinal muscle.  The Veteran further reported that he had seen a chiropractor from 1984 to 2008 for neck pain.  

After carefully considering the evidence of record, the Board finds that the evidence does not establish a nexus between the Veteran's current disability and his period of service.  The Board has considered the Veteran's reasoning for the gap in treatment between his separation from service and his 2009 VA medical records showing treatment for his neck.  However, the Veteran's medical records indicate that medical examiners reported the Veteran's post-service injury as the superseding cause of his cervical spine disability.  Moreover, the September 2010 VA opinion weighs heavily against a finding of a nexus between the Veteran's current disability and his period of service because the Veteran's service treatment records indicate minimal findings.  Therefore, the third requirement of a nexus between the Veteran's current disability and his period of service has not been met.  Thus, service connection for a cervical spine disability is not warranted.

The Board has considered the Veteran's lay statements regarding his cervical spine disability; however, apart from the Veteran's own assertions, there is no competent and credible evidence linking his current condition to his period of service. Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of a cervical spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of his cervical spine disability is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his cervical spine disability.

The Board has also considered presumptive service connection under 38 C.F.R. § 3.309(a) (2017) for degenerative joint disease (arthritis); however, the evidence does not indicate that the disability manifested within a year of separation of service.  Indeed, the record of evidence indicates that this disorder was precipitated by the May 2008 car accident.  Therefore, presumptive service connection is not warranted.  

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, to include PTSD and bipolar disorder, is due to his period of service.  Specifically, the Veteran asserts that his acquired psychiatric disorder is due to an assault by a superior officer that occurred while in service.

If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2017).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

Turning to the evidence of record, the Veteran's VA medical records indicate that the Veteran has a history of PTSD dating back to January 2008.  A January 2009 VA record shows a positive screening for PTSD.  A September 2010 private medical record also indicates that the Veteran has a diagnosis of bipolar disorder and anxiety disorder.  Therefore, the Veteran has met the first element of service connection.

Turning to the second element of service connection, the Veteran's family members corroborated changes in his behavior during service.  Specifically, in a May 2010 Statement in Support of Claim, T.M., the Veteran's brother, stated that, before going to the Army, the Veteran was a shy individual.  T.M. went on to state that the Veteran was now more easily aggravated and had little control over his temper.  T.M. reported that it was hard for the Veteran to enjoy activities that he once enjoyed, such as sports.  T.M. reported that the Veteran told them of the personal assault of the Veteran contemporaneous to his time in basic training.  T.M. went on to state that since the end of basic training, the Veteran has changed.

In a different May 2010 Statement in Support of Claim, L.M., the Veteran's other brother, stated that when the Veteran went to the Army, he was a sensitive, caring, laid back, and kind person.  L.M. also stated that the Veteran was now angry, had outbursts and road rage, and talked to himself.  

In September 2010, the VA issued a memorandum of formal finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The memorandum stated that the Veteran's military personnel file did not give any details to initiate research for a stressor to corroborate a claim for personal trauma PTSD.  The memorandum also stated that the personnel records did not show a change in behavior or disciplinary actions.

The Board finds that the statements of the Veteran's brothers are sufficient to corroborate the Veteran's experience of personal trauma during service.  The statements provide both evidence of contemporaneous report of the Veteran's trauma and evidence of change in behavior.  Therefore, the Veteran has met the second element of service connection for an acquired psychiatric disorder, to include PTSD, due to personal trauma.  See 38 C.F.R. § 3.304(f)(5) (2017).

Turning to the third element of service connection, in an August 2017 private opinion, the examiner stated that the Veteran had been under his care at the Columbus VA Ambulatory Care Center, and he had been working on a regular basis with him since September 2011.  The examiner stated that, as early as 2011, he had identified a diagnosis of PTSD along with bipolar disorder, conditions which were mutually exacerbating when they co-occurred.  The examiner determined that, in his professional opinion and based on his experience working with the Veteran, that the Veteran's acquired psychiatric disorder, to include PTSD, was at least as likely as not or more likely than not a result of his experiences in the Army.

The Board finds that the cumulative evidence of record suggests a positive nexus between the Veteran's personal assault trauma stressor and his current diagnosis of an acquired psychiatric disorder.  Moreover, the only medical opinion of record indicates a positive link.  Therefore, the third element of service connection has been met and service connection is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD as due to personal assault, is granted.



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


